Citation Nr: 1514902	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Medical evidence of record contains diagnoses of major depression and PTSD.  Thus, while the Veteran specified that he was seeking service connection for depression and anxiety, the claim has been broadened to include other psychiatric disabilities and is recharacterized accordingly.

The Board notes that the Veteran previously sought service connection for anxiety, which was denied by the RO in an October 2001 rating decision.  Nevertheless, the RO received additional, relevant service records, including the Veteran's service personnel records and deck logs from the USS Tulare that were not associated with the claims file when the RO issued the October 2001 rating decision.  As such, the Board will review the Veteran's claim of service connection for anxiety de novo.  See 38 C.F.R. § 3.156(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran claims that his current psychiatric disorders were caused or aggravated by his military service.  Although no psychiatric disorder was noted on his entrance examination, his report of medical history taken at entrance shows that he reported having symptoms of depression or excessive worry prior to service.  See June 1971 Report of Medical History.  He claims that while in service he was exposed to several stressors that caused him to experience depression and anxiety, or an increase or worsening of his prior symptoms.  See July 2011 & September 2012 Written Statements; see also December 2012 VA Form 9.  These stressors included being exposed to stabbings and robberies on base, being jumped by unknown assailants and being struck in the eye while entering a dark compartment.  See May 2012 & September 2012 Written Statements; see also December 2014 Appellate Brief.  He further reported that he attempted to seek counseling and supportive treatment during service on one occasion, but was afraid to ask for help "due to repercussions from superiors."  See May 2012 Written Statements.  He argues that this matter should be remanded to afford him a VA examination and medical opinion concerning the etiology of his current psychological disorders.  See December 2014 Appellate Brief.  

The Board finds that the VA's duty to assist by providing a VA examination has been triggered.  A VA examination must be provided when there is competent evidence of (1) a current disability or recurrent symptoms, (2) an in-service event, injury or disease and (3) an indication that the current disability may be associated with the in-service event, injury or disease, but insufficient competent evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

All of the elements necessary to trigger the VA's duty to provide an examination have been met.  First, the evidence of record demonstrates that the Veteran has a current diagnosis of PTSD and major depression.  See January 2008 Report of Psychological Evaluation; see also November 2007 & April 2009 VA Medical Records.  Next, his service treatment records show reports of his being jumped by unknown assailants and sustaining a nasal contusion, and of his being stuck in the right eye, resulting in a bruise.  See November 1971 & April 1972 Service Treatment Records.  Finally, the Veteran reports that as a result of these instances and other stresses he encountered during service, he experienced increased anxiety and other psychological symptoms.  See July 2011 & September 2012 Written Statements; see also December 2012 VA Form 9; December 2014 Appellate Brief.  The Veteran is competent to give testimony concerning the onset of the symptoms he experienced; however, he is not competent to give testimony concerning the etiology of his psychological disorders.  See Young v. McDonald, 766 F.3d 1348, 1352 (2014).  Thus, a medical opinion is necessary to establish a nexus between the in-service events or injuries he experienced and his current psychiatric symptoms or disorders. 

The Board also observes the Veteran's contention made in his December 2012 Form 9 that he was in fear of hostile military activity while on ship, especially when the ship was in a combat zone.  If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and is found by a VA psychiatrist or psychologist to support a diagnosis of PTSD, service connection can be awarded.  38 C.F.R. § 3.304(f)(3).  It is unclear from the evidence of record whether the USS Tulare was in a "combat zone" during the time the Veteran was aboard from March 1972 to October 1973, although it does appear that it sailed in the Gulf of Tonkin in November 1972.  Further, in support of his contention that being exposed to stabbings contributed to his psychiatric disability, deck logs from the USS Tulare reflect that in November 1972, a marine was taken to sick bay for a laceration to his abdomen.  In December 1972, a person on board ship had multiple knife wounds on his arms and chest.  Thus, on remand, these events should be considered in relation to the Veteran's claim.  

Finally, the Board notes that the medical evidence of record suggests that the Veteran's current psychological symptoms are related to events that occurred prior to service and/or his current situational stressors, rather than any event or injury he experienced in service.  See January 2008 Report of Psychological Evaluation; see also November 2007 & April 2009 VA Medical Records.  Nevertheless, given the low threshold for obtaining a medical opinion, one should be sought.  See McLendon, 20 Vet. App. at 83 (noting that the third element requiring that the evidence "indicates" that there "may" be a nexus is a "low threshold").  
Accordingly, the case is REMANDED for the following actions :

1.  After securing any necessary release(s), obtain all VA and private medical records concerning the Veteran's treatment for his psychiatric disorders from January 2008 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the events he claims occurred while on active duty and/or his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  The RO should ascertain whether the USS Tulare was in a "combat zone" during the time the Veteran was aboard from March 1972 to October 1973.  

4.  After obtaining any pertinent outstanding records, the Veteran should be scheduled for appropriate VA examinations to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

If the examiner diagnoses the Veteran as having a psychiatric disorder, including PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the condition is had its onset during service, or is related to service or any event that occurred during service.  Specifically, the examiner should consider the Veteran's contention that he suffered a personal assault, and note the November 1971 and April 1972 service treatment record reports of his being jumped by unknown assailants and sustaining a nasal contusion, and of his being stuck in the right eye, resulting in a bruise.  The examiner should also consider the Veteran's contention that exposure to stabbings during his service contributed to his psychiatric disability, and note that deck logs from the USS Tulare reflect that in November 1972, a marine was taken to sick bay for a laceration to his abdomen, and in December 1972, a person on board ship had multiple knife wounds on his arms and chest.  

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to his claimed stressor(s).  In particular, the Veteran contends that while in a combat zone and in port, he was in fear of hostile activity.

If the examiner determines that the Veteran had a psychiatric disorder that preexisted service, the examiner should address (1) whether any psychiatric disorder clearly and unmistakably preexisted the Veteran's enlistment into service and (2) whether any preexisting psychiatric disorder was clearly and unmistakably not aggravated beyond its natural progression by the Veteran's active service or any event that occurred during service (to include the Veteran's reported personal assault).  The examiner must point to specific instances in the record that support these opinions.

In offering the requested opinions, the examiner should acknowledge and discuss the Veteran's lay statements, as well as his service treatment records and his post-service mental health records.

If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




